Citation Nr: 1731726	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness, to include vertigo and vertiginous headaches, including as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A timely notice of disagreement was received in October 2010, a statement of the case was issued in February 2011, and a VA Form 9 was received in February 2011. A videoconference was held in April 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In April 2014 and November 2016, the Board remanded this case for further development.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the April 2017 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1. The Veteran's disability manifested by dizziness, to include vertigo and vertiginous headaches, did not begin in service and was not otherwise caused by her military service.

2. The Veteran's disability manifested by dizziness, to include vertigo and vertiginous headaches, is not proximately due to or aggravated by her service-connected PTSD.



CONCLUSION OF LAW

The criteria for establishing service connection for a disability manifested by dizziness, to include vertigo and vertiginous headaches, including on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a July 2010 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that she is entitled to service connection for a disability manifested by dizziness, including on a secondary basis.  Specifically, during the April 2012 Board hearing, the Veteran testified to the effect that she believed that her service-connected PTSD causes her to stress out, which elevates her blood pressure, ultimately causing her dizziness.  She also stated that she has been told by a VA physician that her dizziness and service-connected PTSD are related.

Here, the Veteran's service treatment records reveal no diagnosis for a disability manifested by dizziness, or any complaints of associated symptomatology.  

Post-service treatment records show that the Veteran first reported dizziness and buzzing in her ears at a VA medical facility in May 2005.

The Veteran underwent a VA hypertension examination in July 2010.  The Veteran described intermittent episodes of dizziness/vertigo, stating that she had been experiencing these symptoms for the past 2 years.  The examiner diagnosed the Veteran with vertigo and opined that her dizziness is less likely as not caused by, a result of, or aggravated by her service-connected PTSD.  The reasoning provided was that the Veteran has intermittent episodes of dizziness or vertigo that appeared to be independent of her PTSD condition or treatment.  The examiner noted that there is no medical basis to support that her dizziness or vertigo is caused by her service-connected PTSD.  The examiner added that there is no evidence of any aggravation and that it is at least as likely as not that the Veteran's dizziness would present as it does even in the absence of any PTSD condition.

In August 2010, the Veteran was provided with a VA audiology examination.  The Veteran reported dizziness about 2 times per week, lasting for a few seconds.  The examiner opined that it is less likely as not that the Veteran's dizziness is a result of noise exposure during her military service.  The rationale provided was that the onset of dizziness is reportedly recent in contrast to separation from service.  The examiner concluded by noting that this opinion is based on her clinical experience and expertise as a licensed audiologist.

In a May 2014 ear conditions VA examination, the examiner first noted that the Veteran did not have a peripheral vestibular condition.  Later in the same examination report, the examiner noted that the Veteran did have a vestibular condition including hearing impairment with vertigo.  In the November 2016 remand, the Board found the May 2004 VA examination to be internally inconsistent and requested an addendum opinion regarding the Veteran's claim for a disability manifested by dizziness.

The Veteran was most recently provided an ear conditions VA examination in December 2016.  The Veteran reported having a room-spinning sensation at least once a week, exacerbated when she is stressed out.  She also reported having a frontal headache in conjunction with her symptoms.  The examiner diagnosed the Veteran with vertigo, with a frequency of 1 to 4 times per month, having duration of 1 to 24 hours.  The examiner found that the Veteran's peripheral vestibular conditions impact her ability to work because she has to seclude herself in a dark, quiet environment during the episodes, which is prohibitive of a productive life.  The examiner noted that the Veteran has an inconsistent history and physical exam.  Previous elements suggested Benign Paroxysmal Positional Vertigo (BPPV), but there has been no objective finding to support this.  The Dix-Hallpike was found to be equivocal.  The examiner noted that the patient endorsed vertiginous symptoms in conjunction with headache, inclining toward vertiginous migraine, which is the second most common cause of true vertigo, after BPPV.  The examiner added that the Veteran's previous accounts have not always been consistent with the above description or timeline, though her previous evaluation at Boys Town in 2014 had also noted headaches associated with her symptoms.  The examiner opined that it is not at least as likely as not that the Veteran's disorder of the ear had its onset during service, or is otherwise medically related to the Veteran's military service.  He noted that if the Veteran is suffering from vertiginous migraine, there is no evidence to suggest it is related to her time in service.  The examiner also opined that it is not at least as likely as not that any disorder of the ear was caused by or results from the Veteran's service-connected PTSD.  He provided the rationale that vertiginous migraine is not known to be caused by PTSD.  Finally, the examiner opined that it is not at least as likely as not that any disorder of the ear progressed at an abnormally high rate due to or as a result of her service-connected PTSD.  He added that there is no evidence to suggest that vertiginous migraine is progressive or that progression would be accelerated by PTSD.

Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for a disability manifested by dizziness.

As an initial matter, the Board notes that the Veteran has been diagnosed with vertigo and vertiginous headaches.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, or caused by a service-connected disability.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability, or evidence of a nexus between the service-connected disability and the present disability is required for the establishment of service connection.

The Veteran's claim for service connection includes her own assertion that her current disability manifested by dizziness is related to her military service or to her service-connected PTSD.  The Board does not doubt the sincerity of the Veteran's beliefs that her current disability is causally related to active service, but this is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The most recent December 2016 ear conditions VA examination is highly probative.  The examiner thoroughly reviewed the Veteran's records and lay testimony.  The examiner also provided an adequate rationale as to why he thought that the Veteran's current disability was not at least as likely as not caused by or aggravated by his military service or his service-connected PTSD. 

The above-mentioned opinions have been consistent with the previous medical opinions in the Veteran's record.  The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions.  As such, service connection cannot be established on either a direct or secondary basis.

Additionally, a disability manifested by dizziness was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  The Veteran also does not contend that her dizziness manifested within a year of her discharge from service.  Therefore, service connection for a disability manifested by dizziness is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's disability manifested by dizziness and her military service, or her service-connected PTSD.  Therefore, the Board finds that the claim for entitlement to service connection for a disability manifested by dizziness, to include as secondary to her service-connected PTSD must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a disability manifested by dizziness, to include vertigo and vertiginous headaches, including as secondary to service-connected PTSD, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


